Citation Nr: 0110058	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, L4-L5, L5-S1, with disc narrowing, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the lateral malleolus of the left fibula, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for moderate chronic 
neck pain, moderate degenerative changes, with disc space 
narrowing and foraminal encroachment at C4-C5, and C5-C6, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals, status 
post right total knee replacement for knee instability, 
currently evaluated as 30 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

6.  Entitlement to service connection for dementia and 
dysthymia, claimed secondary to service connected 
degenerative joint disease of the lumbar spine and cervical 
spine, residuals of the left lateral malleolus fracture and 
residuals of the right total knee replacement.

7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for dementia and dysthymia, claimed as due to 
an overdose of Haldol.

8.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for stroke, claimed as due to an overdose of 
Haldol.

9.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected right 
total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDINGS OF FACT

1.  Degenerative joint disease, L4-L5, L5-S1, with disc 
narrowing is manifested by no more than severe, 
characteristic symptoms of sciatic neuropathy without 
demonstrable muscle spasm or absent ankle jerk.

2.  The appellant is in receipt of the maximum schedular 
evaluation for residuals of a fracture of the lateral 
malleolus of the left fibula and no other Diagnostic Code 
applies.

3.  Moderate chronic neck pain, moderate degenerative 
changes, with disc space narrowing and foraminal encroachment 
at C4-C5, and C5-C6 is manifested by no more than painful 
range of motion in the cervical spine that does not limit 
function.

4.  Residuals, status post right total knee replacement for 
knee instability is currently manifested by no limitation in 
extension, pain with walking and satisfactory alignment of 
the prosthesis.

5.  The appellant is service connected for degenerative joint 
disease of the lumbar spine with disc space narrowing (40 
percent); residuals of status post right knee replacement (30 
percent); residuals of a fracture of the lateral malleolus of 
the left fibula (20 percent); degenerative changes with disc 
space narrowing in the cervical spine (20 percent).  His 
combined schedular evaluation is 80 percent.

6.  The appellant has nonservice-connected disabilities, 
including residuals of a stroke, Alzheimer's disease, 
Parkinson's disease, peripheral vascular disease, dementia 
and dysthymia.

7.  The appellant's service-connected disabilities do not 
render him unable to care for his daily needs without the aid 
and attendance of another person. 



CONCLUSIONS OF LAW

1.  Degenerative joint disease, L4-L5, L5-S1, with disc 
narrowing is no more than 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003-5293 (2000).

2.  The criteria for an increased rating for residuals of a 
fracture of the left lateral malleolus of the left fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271 (2000).

3.  Moderate chronic neck pain, moderate degenerative 
changes, with disc space narrowing and foraminal encroachment 
at C4-C5, and C5-C6 is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 50103-5290 (2000).

4.  Residuals, status post right total knee replacement for 
knee instability is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5055-5262 (2000).

5.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. § 1114(l) (West Supp. 2000); 
38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a July 1999 rating decision wherein 
the appellant was denied increased ratings for his service 
connected left ankle, cervical spine, and right knee 
disabilities.  In the same rating decision, a 20 percent 
evaluation for degenerative joint disease of the lumbar spine 
with disc space narrowing was increased to 40 percent, and 
the appellant appealed that decision.  A claim for special 
monthly compensation based on the need for regular aid and 
attendance or another person was also denied.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
October 1999, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Since the 
Board last considered all of these increased rating claims in 
February 1998, the RO obtained the most recent VA Medical 
Center records as identified by the appellant.  Service 
medical records are of record.  A VA examination was 
conducted in May 1999 and a copy of the report associated 
with the file.  An addendum to that examination dated in June 
1999 has also been associated with the claims folder.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that his health is failing.  His 
representative has contended that the degree of disability 
more closely approximates the criteria for the higher 
evaluations.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  

VA Medical Center records were reviewed.  In March 1998, the 
appellant complained of chronic back pain.  He was using 
Canadian crutches.  He indicated that the pain was constant 
and at times went down into his legs, with the right side 
being most affected.  The pain was 5/10 and aggravated by 
activity.  When he was seen in August 1998, the examiner 
noted that he had a mild shuffling gait and walked with the 
help of a walker.  In another August note, he rose from his 
chair independently, walked out the door, returned for his 
walker and went to the restroom independently.  The records 
contained multiple discussions related to assistance and 
nursing home placement options for the appellant due to 
symptomatology associated with his stroke and Alzheimer's 
disease.

A VA examination was conducted in May 1999.  The appellant 
claimed an inability to care for himself when his wife went 
to work.  He had been able to prior to his last stroke in 
1998.  A helper came to his house three times a week.  He 
needed assistance in all activities of daily living except 
for personal hygiene.  He needed help to put on his shoes, 
take a shower and shave.  He could not be trusted to be left 
alone.  He could not put on his socks because of back pain.  
He had hand tremors due to Parkinson's disease and so he 
spilled food.  He got around outside the house with a walker 
or a cane, but in the house he held on to the furniture.  He 
had fallen recently from the bathtub.  He went every day to 
an adult day care center.  He could only walk 300-feet and 
had to stop because of pain in his knee, weakness, and 
shortness of breath.  He had constant pain in his back, more 
in the right lumbar region, that radiated into his right leg 
on the medial side.  His neck hurt all of the time and was 
worse in the morning.  He complained of numbness and pain in 
the thumb and index finger of the right hand.  On physical 
examination he ambulated with a wheeled walker.  There was a 
well healed surgical scar on his right knee.  He had equal 
strength of the hand grasp, foot dorsiflexion and foot 
plantar flexion.  There was equal strength on straight leg 
raising with resistance which was 3+/5.  The lumbar spine 
exhibited forward bending to 30 degrees; backward extension 
to 10 degrees; lateral bending to 10 degrees; bilateral 
rotation to 20 degrees.  There was no pain.  Range of motion 
in the right knee was from 0-90 degrees.  Range of motion in 
the left knee was from 0-120 degrees.  Range of motion in the 
hips was from 0-120 degrees bilaterally.  There was right 
calf muscle and quadriceps atrophy.  The left ankle exhibited 
0-10 degrees of dorsiflexion and 0-20 degrees of plantar 
flexion.  Coordination was poor.  He had equal sensory 
response to tactile and vibratory stimulus.  Left knee jerks 
were 2+and left ankle jerks were 1+.  Right knee and ankle 
jerks were 1+.  Range of motion of the cervical spine was 
reported in a June 1999 addendum to the examination.  Forward 
flexion was 0-30 degrees, normal; dorsiflexion was 0-30 
degrees, normal; lateral flexion was 0-40 degrees both normal 
and the appellant complained of pain with facial grimace; 
lateral rotation was 0-55 degrees both sides, normal.  Hand 
grasp was 5/5 bilaterally.  Biceps and triceps jerks were 2+ 
bilaterally.  There was no cogwheel rigidity, no upper 
extremity atrophy and moderate tremors in both hands.  Mild 
degenerative changes were noted in the ankle on X-ray 
examination.  X-rays of the right knee revealed the 
prosthesis in place with satisfactory position and alignment.  
Degenerative changes were noted in the cervical and lumbar 
spine X-ray films.  The appellant was diagnosed with 
Parkinsonism; mild dementia; status post cerebral vascular 
accident; status post right knee prosthesis; degenerative 
joint disease of the cervical spine; degenerative joint 
disease and disc disease of the lumbar spine; depression; 
peripheral vascular disease unrelated to the total right knee 
prosthesis; and residuals of a fracture of the left lateral 
malleolus, tibia.  He was not able to protect himself from 
the dangers or hazards of the daily environment.

A VA psychiatric examination was conducted in May 1998.  The 
appellant reported chronic pain.  He reported that he used a 
walker because he was unstable on his feet.

Degenerative joint disease, L4-L5, L5-S1, with disc 
narrowing.

Service connection for degenerative joint disease of L4-
L5;L5-S1 with disc narrowing was granted in a November 1984 
and assigned a 20 percent evaluation.  The Board denied a 
higher evaluation in a February 1998 decision.  This appeal 
stems from a July 1999 rating decision that increased the 
evaluation to 40 percent.  

Degenerative arthritis established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5003 (2000).

The RO has evaluated this disability analogous to 
intervertebral disc syndrome.  The Board has considered the 
diagnostic codes for limitation of motion of the lumbar 
spine, but in the absence of evidence of ankylosis, a higher 
evaluation than that which has been assigned by the RO is 
unavailable.  38 C.F.R. § 4.71a; Diagnostic Codes 5289, 5292 
(2000).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks is assigned a 20 percent 
rating.  For mild intervertebral disc syndrome, a 10 percent 
rating is assigned.  Postoperative and cured is assigned a 0 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2000).

The preponderance of the evidence is against the higher 
evaluation.  Although the appellant has radiating back pain 
that he asserts is constant, there is no competent evidence 
of demonstrable muscle spasm.  The ankle jerk is present.  
Therefore, we do not find that this disability picture more 
nearly approximates the criteria required for the 60 percent 
evaluation.  The Board has considered whether there is any 
functional loss associated with this disability that would 
approximate a higher rating.  However, the Court of Appeals 
for Veterans Claims has established that the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Therefore this provisions do not assist 
the appellant.  

Residuals of a fracture of the left lateral malleolus of the 
left fibula.

Service connection for a simple fracture of the lateral 
malleolus left fibula, healed was granted in July 1946 and 
assigned a noncompensable evaluation.  In November 1984, the 
evaluation was increased to 10 percent, and in April 1997, 
the evaluation was increased to 20 percent.  In February 
1998, the Board denied an increased rating.  This appeal 
stems from a July 1999 rating decision that confirmed and 
continued the 20 percent evaluation.

The RO has evaluated this disability under the Diagnostic 
Code for rating limitations in range of motion for the ankle.  
When ankle range of motion is moderate, a 10 percent 
evaluation is assigned.  When ankle range of motion is 
marked, a 20 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5271 (2000).  

The appellant is currently in receipt of the maximum 
schedular evaluation for this disability.  Therefore, it is 
found that an increased schedular evaluation is not justified 
under Diagnostic Code 5271.  In addition, for the reasons 
cited below, the Board does not find the failure to submit 
this case for consideration of an extraschedular evaluation 
to be in error.  38 C.F.R. § 3.321(b) (2000).  In the absence 
of evidence of ankylosis or malunion, no other Diagnostic 
Code is applicable.  Likewise, in view of the assignment of 
the maximum evaluation, a further discussion of the evidence 
or level of functional impairment in not appropriate.

Moderate chronic neck pain, moderate degenerative changes, 
with disc space narrowing and foraminal encroachment at C4-
C5, and C5-C6.

Service connection for moderate chronic neck pain, moderate 
degenerative changes, with disc space narrowing and foraminal 
encroachment at C4-C5, and C5-C6 was granted in September 
1993 and assigned a noncompensable evaluation.  The 
evaluation was increased to 10 percent in October 1994 and to 
20 percent in April 1997.  In February 1998, the Board denied 
an increased rating.  This appeal stems from a July 1999 
rating decision that confirmed and continued the 20 percent 
evaluation.  

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5010 (2000).

Slight limitation of motion of the cervical spine is assigned 
a 10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent evaluation.  Severe limitation of 
motion of the cervical spine is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (2000).  
In the absence of competent evidence of ankylosis of the 
cervical spine, no other Diagnostic Code is applicable.

The preponderance of the evidence is against a higher 
evaluation under the Diagnostic Code for limitation of motion 
of the cervical spine.  A competent examiner has described 
forward flexion, dorsiflexion, lateral flexion and lateral 
rotation of the cervical spine as normal.  Although the 
appellant had objective signs of pain with lateral flexion, 
it did not limit the range of motion.  His hand grasp was 
normal and equal bilaterally and there was no upper extremity 
atrophy.  Based on these findings we conclude that although 
the appellant had painful motion in his neck, it does not 
limit function.  More movement than normal, weakened 
movement, excess fatigability or incoordination due to his 
cervical spine disability has not been reported.  Therefore 
there is no functional impairment that would warrant the 
higher evaluation.

Residuals, status post right total knee replacement for knee 
instability.

Service connection for postoperative residuals of right knee 
synovitis was granted in December 1946 and assigned a 10 
percent evaluation.  In January 1972 the evaluation was 
increased to 20 percent and the disability recharacterized as 
synovitis, traumatic arthritis, post operative arthrotomy, 
medial meniscectomy and osteotomy with cicatrices and 
relaxation, anterior cruciate and lateral collateral 
ligaments, right knee.  The evaluation was increased to 30 
percent in October 1975.  The appellant underwent a right 
total knee replacement in February 1992 and a post-operative 
evaluation of 30 percent was established thereafter.  The 
Board denied an increased rating in February 1998.  This 
appeal stems from a July 1999 rating decision that confirmed 
and continued the 30 percent evaluation for residuals of a 
status post right total knee replacement for knee 
instability.

The appellant is evaluated under Diagnostic Code 5055 for 
prosthetic replacement of a knee joint.  For 1 year following 
implantation of the prosthesis, a 100 percent evaluation is 
assigned.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  With intermediate degrees 
of residual weakness, pain or limitation of motion, rate by 
analogy to diagnostic codes 5256 (ankylosis of the knee); 
5261 (limitation of extension of the leg); 5262 (impairment 
of the tibia and fibula) with a minimum rating of 30 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5055 (2000).

The Board finds that the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5055 in light 
of the absence of competent evidence of severe painful motion 
or weakness in the right knee.  Severe painful motion or 
weakness in the right knee has neither been reported or 
documented.  The appellant has reported right knee pain after 
walking, but this has not been objectively confirmed as 
severe.  There is no objective evidence of weakness.

Extension in the right knee was normal.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).  Therefore consideration under 
these diagnostic codes would not afford the appellant a 
higher evaluation.  There is no evidence of ankylosis, 
therefore 38 C.F.R. § 4.71a; Diagnostic Code 5256 does not 
apply.  

The RO has evaluated the residuals of the total knee 
replacement under Diagnostic Code 5262 for impairment of the 
tibia and fibula.  Nonunion of the tibia and fibula with 
loose motion and requiring a brace, is assigned a 40 percent 
evaluation.  With malunion of the tibia and fibula with 
marked knee or ankle disability, a 30 percent evaluation is 
warranted.  With moderate knee or ankle disability, a 20 
percent evaluation is warranted.  With slight knee or ankle 
disability, a 10 percent evaluation is warranted.  X-ray 
examination of the right knee prosthesis revealed 
satisfactory position and alignment, therefore competent 
evidence of nonunion has not been presented.  There is no 
evidence that the appellant is required to use a knee brace 
post-surgery.

With regard to functional limitation, the only evidence 
presented in that regard has been the appellant's statement 
to examiners that he has right knee pain with walking that 
along with other complaints, forces him to limit his walking.  
His overall instability has been attributed to stroke, 
Alzheimer's disease or Parkinson's disease.  Furthermore, one 
examiner observed him arising from a chair on his own and 
walking without the walker.  The evidence of painful walking 
does not demonstrate that the pain limits his right leg 
extension to a point that would warrant a higher evaluation, 
or in other words that pain limits motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Therefore, this is evidence is 
insufficient to warrant a finding that his functional 
limitation is the equivalent of a more serious disability 
warranting a higher evaluation.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for the cervical spine, 
left leg, right knee and lumbar spine disabilities adequate 
in light of the absence of competent evidence of frequent 
hospitalizations or marked interference with employment 
associated with these disabilities.

Special monthly compensation based on the need for aid and 
attendance.

The Board first notes that the appellant has not claimed that 
he is housebound.  The appellant has claimed only that he 
requires the regular aid and attendance of another person to 
perform the activities of daily living and to assist him in 
avoiding ordinary hazards.  Therefore, the Board will 
consider only whether special monthly compensation based on 
the need for regular aid and attendance is warranted.  This 
portion of the appeal stems from a July 1999 rating decision 
wherein entitlement to aid and attendance was denied.

The appellant is service connected for: degenerative joint 
disease of the lumbar spine with disc space narrowing (40 
percent); residuals of status post right knee replacement (30 
percent); residuals of a fracture of the lateral malleolus of 
the left fibula (20 percent); degenerative changes with disc 
space narrowing in the cervical spine (20 percent).  His 
combined schedular evaluation is 80 percent.  

The appellant has non-service connected disabilities that 
include residuals of a stroke, Alzheimer's disease, 
Parkinson's disease, peripheral vascular disease, dementia 
and dysthymia.  

Special monthly compensation is governed by VA statute and 
regulations.  In pertinent part, 38 U.S.C.A. § 1114(l) (West 
1991) provides that if a veteran as the result of service- 
connected disability is in need of regular aid and attendance 
of another person, then additional monetary benefits are 
payable.  The criteria for determining entitlement to this 
benefit are contained in 38 C.F.R. § 3.351(c)(3) and 3.352(a) 
(2000).

A person is considered in need of regular aid and attendance 
if the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person. 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2000).

The VA examination determined in May 1999 that the appellant 
was unable to protect himself from the dangers or hazards of 
the daily environment.  However, the evidence also 
establishes that the appellant was able to care for himself 
prior to his stroke, a disability for which the appellant is 
not presently service connected.  He is also able to care for 
his personal hygiene needs.  His self-feeding difficulties 
were attributed to Parkinson's disease.  His assisted by a 
helper only three days a week while his wife works 5 days a 
week.  We find that the evidence establishes that any 
required aid and attendance is necessitated by the 
symptomatology associated with the nonservice connected 
disabilities, particularly Alzheimer's disease and stroke.  
VA Medical Center records in particular contained extensive 
discussions regarding the issues of assistance and placement 
for the appellant due to his Alzheimer's disease.  We hold 
that the preponderance of the evidence is against a finding 
that the appellant requires the regular aid and attendance of 
another person due to his service connected disabilities.


ORDER

An increased rating for degenerative joint disease, L4-L5, 
L5-S1, with disc narrowing is denied.  An increased rating 
for a fracture of the left lateral malleolus of the left 
fibula is denied.  An increased rating for moderate chronic 
neck pain, moderate degenerative changes, with disc space 
narrowing and foraminal encroachment at C4-C5, and C5-C6 is 
denied.  An increased rating for residuals, status post right 
total knee replacement for knee instability is denied.  
Special monthly compensation based on the need for regular 
aid and attendance of another person is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A medical examination for compensation claims must be 
conducted when the evidence shows that the claimant has a 
current disability that may be associated with the claimant's 
active service and there is insufficient medical evidence to 
made a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

The appellant has filed two claims that allege he was given 
an overdose of Haldol through the VA Medical Center, Oakland 
Park that led to stroke, dementia and dysthymia.  He is 
seeking benefits under the provisions of 38 U.S.C.A. § 1151 
(West 1991).  It is necessary to document this overdose and 
then determine whether there is any residual disability 
associated with it.  Therefore the medical records pertaining 
to this occurrence must be obtained.

In the alternative, the appellant has claimed entitlement to 
service connection for dementia and dysthymia, claimed 
secondary to service connected degenerative joint disease of 
the lumbar spine and cervical spines, residuals of the left 
lateral malleolus fracture and residuals of the right total 
knee replacement.  In the May 1999 VA examination, there was 
a suggestion that in addition to other etiologies, the 
appellant's service connected disabilities contributed to his 
depression but that his dementia was associated with 
Alzheimer's and vascular causes.  The Board will hold the 
resolution of this claim in abeyance pending the results of 
the review of the evidence by the VA examiner.

The claim for service connection for peripheral vascular 
disease, claimed as secondary to service-connected right 
total knee replacement must also be remanded in order to 
comply with the duty to assist.  This Remand serves as notice 
to the appellant and his representative that competent 
evidence that peripheral vascular disease is proximately due 
to or the result of a total knee replacement, or that a total 
knee replacement aggravates peripheral vascular disease has 
not been presented.  If the appellant has evidence that 
supports his claim, he must submit it.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the psychiatric 
treatment records from the Oakland Park, 
VA Medical Center.

2.  The RO should obtain medical records 
pertaining to a stroke that allegedly 
occurred on or about July 1998.

3.  The RO should confirm, through 
competent evidence, that the appellant 
was either prescribed an improper dose, 
or a prescription improperly filled that 
resulted in the appellant taking an 
overdose of Haldol.

4.  If a Haldol overdose is documented, 
after all of the development is complete, 
the claims folder should be returned to a 
VA examiner.  The RO should obtain a 
medical opinion after review of all of 
the medical evidence, as to: a) Does the 
appellant have any current residuals of a 
Haldol overdose.  Specifically, the 
opinion should note whether a mild hand 
tremor is a residual of a Haldol overdose 
or a manifestation of Parkinsonism.  b) 
The opinion should indicate whether the 
appellant suffered a stroke during a 
period of time post-dating a Haldol 
overdose and whether it is as likely as 
not that there is any relationship 
between a Haldol overdose and the stroke.  
c) The examiner should determine whether 
it is as likely as not that dementia or 
dysthymia is proximately due to or the 
result of service connected degenerative 
joint disease of the lumbar spine and 
cervical spines, residuals of the left 
lateral malleolus fracture or residuals 
of the right total knee replacement.  d) 
The examiner should comment on whether 
there is additional disability resulting 
from the aggravation of the appellant's 
dementia or dysthymia by a service-
connected condition.

5.  The appellant should be afforded a 
period of time to submit competent 
evidence to support his claim for service 
connection for peripheral vascular 
disease, claimed as secondary to service-
connected right total knee replacement.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 



